Citation Nr: 1737557	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  15-38 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for the cause of the Veteran's death.  

2.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel
INTRODUCTION

The Veteran had active service from March 1943 to February 1946 and from March 1947 to November 1963.  The Veteran died in March 1992.  At the time of his death, the Veteran had no service-connected disabilities.  The Appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Milwaukee Pension Management Center in Milwaukee, Wisconsin, which denied the benefits being sought on this appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an unappealed September 2005 rating decision, the RO denied service connection for the cause of the Veteran's death, finding that no medical evidence was presented showing that the Veteran's cause of death was service related.

2.  Evidence associated with the claims file since September 2005 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for the cause of the Veteran's death.  

3.  The Veteran died in March 1992.  The death certificate lists the cause of death as pneumonia caused by multiple myeloma.  

4.  At the time of his death, the Veteran was not service-connected for any disability.  

5.  There is no competent medical evidence linking any disability associated with the Veteran's death to active service.  


CONCLUSIONS OF LAW

1.  Evidence received since the September 2005 rating decision that denied service connection for the cause of the Veteran's death, which was the last final decision with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2016). 

2.  The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.07, 3.09, 3.312 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist  

VA's duty to notify was satisfied by a July 2015 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regard to the duty to assist, the Veteran's service treatment records, death certificates and other records relating to the Veteran's death, and lay statements have been associated with the record.  

A September 2015 opinion as to cause of death was obtained.  This opinion rendered a medical etiological opinion with respect to the Veteran's cause of death and its relationship to the Veteran's service.  The examiner took into consideration the Veteran's pertinent medical history, the Appellant's lay assertions and a review of the record.  The medical opinion is adequate.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Therefore, the Board finds that the Appellant has been provided an adequate medical opinion in conjunction with her claim.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board notes that the VA has complied with its duty to notify and assist in the development of a claim.  Hence, no further notice or assistance is required to fulfill that duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Petitions to Reopen Previously Denied Claims

The Appellant's initial claim for service connection for the cause of the Veteran's death was denied in a March 1993 rating decision.  It was denied again in January 2003 and September 2005 rating decisions.  The March 1993 rating decision denied service connection for death benefits based on a finding that no service-connected disability was established during the Veteran's lifetime.  The January 2003 decision denied the Appellant's claim based on a finding that no new and material evidence was presented.  The September 2005 rating decision denied the Appellant's claim because there was no evidence showing that the Veteran's pneumonia due to multiple myeloma began in service or was caused due to radiation exposure.  The Appellant did not provide a timely Notice of Disagreement for any of these decisions, nor did she submit new and material evidence within one year of their promulgation.  Therefore, the rating decisions are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2016).  

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104 (b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2014).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016).  

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

New evidence raises a reasonable possibility of substantiating the claim if when considered with the evidence already of record, it would trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Here, the evidence received since the September 2005 rating decision includes a letter from Dr. R. F. H., a statement and postmortem examination from Dr. R. G. J., a copy of an article from Veterans Affairs News and an October 2015 VA Form 9 from the Appellant asserting that her husband's death was due to radiation and asbestos exposure while serving in the Navy.  The Board finds that the evidence received since the September 2005 rating decision is not cumulative or redundant of the evidence of record at the time of the prior decision and raises a reasonable possibility of substantiating the Appellant's claim.  For the purposes of reopening the claim, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Accordingly, the Board finds the aforementioned evidence was not previously considered by the RO at the time of the September 2005 rating decision denying the claim; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating the Veteran's claim for service connection for hypertension.  Thus, the threshold for reopening a claim has been met.  Shade, 24 Vet. App. 110.  Therefore, since the new evidence is material, the Appellant's claim for service connected cause of the Veteran's death is reopened.  

III.  Cause of the Veteran's Death

DIC benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312 (a)(2016).  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b).  A contributory cause of death must be shown to have contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312 (c)(1) (2016).  

In determining whether the disorder that resulted in the death of the Veteran was the result of active service, the laws and regulations pertaining to service connection apply. 38 U.S.C.A. § 1310.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a) (2016).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d) (2016).  

VA shall consider all information and lay and medical evidence of record, and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The Board notes that at the time of the Veteran's death, he was not service-connected for any disabilities.  As such, the Board finds that service connection for the Veteran's cause of death based on a service-connected disability is not warranted.

The Veteran's death certificate lists pneumonia and multiple myeloma as the immediate causes of death.  The Board notes that there is no evidence to connect pneumonia to the Veteran's service.  The Service Treatment Records (STRs) are silent for complaints, treatments, or diagnosis of pneumonia during service.  The Board finds that service connection for pneumonia is not warranted and the Appellant does not so contend.  

The Board also finds that there is no probative evidence to connect multiple myeloma to the Veteran's service.  The STRs are silent for complaints, treatment, or diagnosis of multiple myeloma that was manifested during service.  The Veteran's diagnosis of multiple myeloma came 28 years after leaving service.  

The Appellant provided statement provided by the Veteran's private physician, Dr. K. F. H. noting that the Veteran was his patient for many years and during that time, the Veteran had bone and joint problems.  He diagnosed him in 1992 with multiple myeloma.  The private physician stated that it was possible that the Veteran's multiple myeloma "could have been" latent in his body for several years before being diagnosed.  Dr. K. F. H. used speculative language and did not support his opinion with an adequate rationale.  See Warren v. Brown, 6 Vet. App. 4 (1993); Utendahl v. Derwinski, 1 Vet. App. 530 (1991); Stegman v. Derwinski, 3 Vet. App. 228 (1992); Obert v. Brown, 5 Vet. App. 30 (1993).  As a result, it is not probative.  

The Appellant also provided a postmortem statement by Dr. R. G. J. which noted the Veteran's history of multiple myeloma, with a diagnosis in 1991.  The postmortem examination showed the involvement of the sternal bone marrow by multiple myeloma.  There was also extensive bilateral lower lobe bronchopneumonia with acute congestion, pulmonary edema, and right-sided pleural adhesions.  Also present was pulmonary emphysema and mild tracheobronchitis.  The cause of death was attributed to multiple myeloma complicated by bronchopneumonia.  

The private medical evidence from Dr. K. F. H. is not probative and the statement from Dr. R. G. J. does not address the nexus element of a service connection claim.  The Board, therefore, finds that service connection for multiple myeloma is not warranted on a direct basis, and the Appellant also does not so contend.  

The Appellant contends that the Veteran was exposed to radiation while serving in the Navy.  Additionally, the son of the Veteran, H. A. P. provided a lay statement that the Veteran told him that he was exposed to radiation by witnessing nuclear tests at the Bikini Atoll during his Navy service, specifically during the 1950's.  In May 2014, the Veteran submitted a list of nuclear tests by operation name from an unidentified publisher.  She write check marks next to some of them and circled others, which the Board interprets as her belief that the Veteran participated in these operations.  

The Veteran's service personnel records and DD-214 forms show that he was an aviation structural mechanic who served on several ships during his service: USS Cloues, Navy 128, VF-153, USNAS, VP-42 and a few others.  However, there is no indication in the record that the Veteran was subjected to radiation exposure.  

An August 2005 Defense Threat Reduction Agency (DTRA) verification letter noted that there were no available historical records showing that the Veteran participated in nuclear testing during VA defined test periods.  The DTRA provided a list of all oceanic atmospheric nuclear tests conducted during the Veteran's period of service, his unit(s) of assignment, and the location of the Veteran during the tests.  These operations were: CROSSROADS, SANDSTONE, GREENHOUSE, IVY, CASTLE, WIGWAM, REDWING, HARDTACK I, ARGUS, and DOMINIC I.

During Operations SANDSTONE and GREENHOUSE, the Veteran was assigned to shore duty with no indication of participation in the testing.  During Operation IVY, the Veteran's unit, Air Transport Squadron 6 (VR 6) was stationed in Massachusetts and did not participate in the testing.  The Veteran was assigned to shore duty with no indication of duty in the Pacific area during Operation WIGWAM.  During Operation ARGUS, the Veteran's unit was stationed in Guam and did not participate in the testing.  Lastly, the Veteran's unit, VR 6, stationed in New Jersey during Operation DOMINIC I, and did not participate in the testing.  Thus, he could not have been exposed to radiation during any of these Operations.  

Significantly, responsive to the assertion that the Veteran was exposed to radiation at the Bikini Atoll, Operation CROSSROADS was conducted at the Bikini Atoll from July 1 through August 31, 1946, and the Veteran was not on active duty during this operation.  Operation CASTLE was conducted at the Bikini and Enewetak Atolls from March 1 through May 31, 1954.  During this time, the Veteran's unit was on shore duty with no indication of duty in the Pacific area.  Operation REDWING was conducted at the Bikini and Enewetak Atolls from May 5 through August 6, 1956, at which time the Veteran's unit was on shore duty with no indication of duty in the Pacific area.  Lastly, Operation HARDTACK I was conducted at the Bikini Atoll, Enewetak Atoll, and Johnston Island from April 28 through October 31, 1958, at which time the Veteran's unit was stationed out of San Diego, California, and his Patrol Squadron (VP 42) was not a participating unit in Operation HARDTACK I.  

The analysis from the DTRA is significantly more probative than H. A. P.'s assertion that the Veteran was exposed to radiation at the Bikini Atoll because the historical evidence of record shows that the Veteran was not present during nuclear testing conducted at the Bikini Atoll during his period of service.  In addition to the operations listed above, DTRA provided information regarding all other tests conducted during the Veteran's service and noted that his unit(s) were not present.  Additionally, the DTRA noted that "after a careful search of available dosimetry data, we found no record of radiation exposure for [the Veteran]."  

The only evidence of record to support the Appellant's contention that the Veteran was exposed to radiation while in service is her lay statements and the statement from the Veteran's son, H. A. P.  The Board finds the Appellant and H. A. P. are competent to report their recollections of what the Veteran told them.  Layno v. Brown, 6 Vet. App. 465 (1994).  There is nothing in the record to show that the Veteran did not tell them that he was exposed to radiation; their reports of what he told them are credible.  However, the verification letter from the DTRA is more probative than the lay assertions as it is based on research specific to the Veteran, including historical data regarding the nuclear tests and records of where the Veteran's unit(s) served during the times of the tests.  

Therefore, the Board finds that the preponderance of the evidence is against a finding that the Veteran was exposed to radiation.  Thus, neither 38 C.F.R. §§ 3.309 (d) nor 3.311, which both address radiation exposure, are for application in this Veteran's case.  

The Appellant submitted a VA News article entitled: "VA compensates more veterans exposed to radiation."  The article indicated that Veterans exposed to radiation during their military careers and was diagnosed with bone, brain, colon, lung or ovarian cancers will have an easier time establishing entitlement to compensation for their illnesses, effective March 2002.  The article also stated that the definition of "radiation-risk" activities was expanded to include service at Amchitka Island, Alaska prior to January 1974 if the veteran was exposed while performing duties related to certain underground nuclear tests.  The new definition also included service at gaseous diffusion plants located in Paducah, Kentucky, Portsmouth, Ohio and an area known as K25 at Oak Ridge, Tennessee.  This article is not probative evidence because, as noted above, the evidence does not show that the Veteran was exposed to radiation in service.  

The Appellant also contends that the Veteran was exposed to asbestos while serving in the Navy.  VA determined that the Veteran's job duties resulted in probable asbestos exposure.  A September 2015 VA medical opinion as to cause of death was obtained.  The medical examiner thoroughly reviewed the records and found that, "...with a very high degree of medical certainty..." that "[t]he [V]eteran's probable asbestos exposure during 20 years of military service" less likely than not caused or aggravated multiple myeloma beyond its natural progression."  Further, the examiner noted that "[t]he [V]eteran's job duties and exposures as an aviation structural mechanic is less likely than not (less than 50 [percent] probability) caused or contribute[d] to his death."  

The examiner explained: 

Medical literature review shows the multiple myeloma is a well-known idiopathic plasma cell blood cancer.  Some multiple myeloma research shows this condition may be associated with a decline in the immune system, specific occupations, exposure to certain chemicals, and exposure to radiation.  For example, the likelihood of multiple myeloma is higher than average among people in agricultural occupations, petroleum workers, workers in leather industries, and cosmetologists.  Although according to some studies, exposure to herbicides, insecticides, petroleum products, heavy metals, plastics, and various dusts including asbestos also appear to be risk factors for the disease, however, none of these associations is strong or statistically significant, and in a vast majority of cases, multiple myeloma develops in individuals who have no known risk factors.  The research studies in this regard show no conclusive link between exposure to asbestos, paint and metal fabrication materials and later development of multiple myeloma.  

The Board notes that the VA acknowledged exposure to paint and metal fabrication materials based on the Veteran's duties as an airline structural mechanic.  Nonetheless, the competent medical opinion of record is that of September 2015 VA physician, who provided a well-reasoned opinion as to why there was no link between multiple myeloma and the Veteran's in-service exposure to asbestos, paint, or metal fabrication materials.  This opinion reflects familiarity with the entire record, and is accompanied by rationale referring to actual factual data for support.  Thus, such opinion is the most probative evidence in this matter.  Consequently, service connection is not warranted on the basis that the Veteran's multiple myeloma and cause of death were related to asbestos, paint, or metal fabrication material exposure.  

Accordingly, the evidence of record does not show that the Veteran incurred pneumonia and myeloma during his period of service from March 1943 to February 1946 and from March 1947 to November 1963.  The preponderance of the evidence shows that the Veteran was not exposed to radiation in service.  Lastly, the preponderance of the evidence does not show that the cause of the Veteran's death was related to asbestos, paint, or metal fabrication material exposure.  Therefore, for the reasons above, the Appellant's service connection for the cause of death of the Veteran death is denied.  

The Board is sympathetic to the Appellant's claim; however, the weight of the evidence is against the claim.  Therefore, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

New and material evidence having been received, the claim for service connection for the cause of the Veteran's death is reopened; the appeal is granted to this extent only.

Service connection for the cause of the Veteran's death is denied.  




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


